Citation Nr: 0102263	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 30 percent from August 7, 
1996, to July 15, 1998.

2. Entitlement to an evaluation for PTSD in excess of 50 
percent from September 1, 1998, to November 9, 1998.

3. Entitlement to an evaluation for PTSD in excess of 70 
percent from February 1, 1999.

4. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in June and July 1999 by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

By the June 1999 decision, the RO granted service connection 
for PTSD and assigned a 30 percent disability evaluation, 
effective from August 7, 1996, a temporary total evaluation 
for hospitalization from July 15, 1998, a 50 percent 
evaluation effective from September 1, 1998, a temporary 
total evaluation for hospitalization from November 9, 1998, 
and a 70 percent evaluation effective from February 1, 1999.  
The veteran submitted a Notice of Disagreement in August 
1999, which the Board construes liberally as an expression of 
disagreement with the initial evaluations assigned in June 
1999, as well as the confirmation of a 70 percent rating in 
July 1999.  Therefore, given this construction of the appeal, 
and because the June 1999 rating decision represented the 
initial award of disability benefits for PTSD, consideration 
must be given to staged ratings consistent with the holding 
by the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has consequently characterized the issues as set forth 
above, excluding from consideration those periods during 
which a total disability rating was awarded.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The RO has not yet considered the veteran's claims in 
the context of the new law.  Nor has the veteran had an 
opportunity to address his claims in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain relevant records 
of treatment from all sources, both private and VA.  
Furthermore, in view of the following, this action should 
also include providing the veteran another examination.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

The record reflects that the veteran was last examined by VA 
for his PTSD in September 1996 in conjunction with his claim 
for service connection.  Subsequently prepared VA outpatient 
treatment and hospitalization reports dated in 1997 and 1998 
document treatment for the veteran's PTSD.  However, these 
reports were generated in the context of treatment and not 
for the purpose of evaluating the level of severity of the 
disability for compensation purposes.  As such, and in view 
of the veteran's assertions regarding increased psychiatric 
symptomatology, as well as his concurrent allegations with 
respect to the impact of his PTSD on his employability, the 
Board believes that the level of disability attributable to 
the service-connected PTSD is best evaluated only after a 
detailed VA psychiatric examination.  This is so, in part, 
because the recent VA treatment reports are not of sufficient 
detail to provide a complete record upon which to accurately 
apply the pertinent rating criteria.  

For instance, a VA psychologist opined in November 1999 that 
the veteran was unemployable due to PTSD, and noted that his 
behavior and emotions were unreliable and unpredictable.  It 
was also reported that his cognitive functioning affected his 
memory, concentration, comprehension, and at times his 
judgment.  However, the extent of such difficulties was not 
set forth in detail.  The criteria for a 100 percent rating 
effective from November 7, 1996, for example, require that 
there be total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, one's own occupation, or own 
name.  38 C.F.R. § 4.130 (2000).  A limited reference to 
decreased reliability and cognitive functioning such as was 
provided in November 1999 is not as helpful as more detailed 
findings like those required by the new rating criteria.  
Consequently, in order to apply the applicable criteria, more 
definitive findings are needed.

The Board also notes that, because this case requires 
consideration of the rating(s) to be assigned from the 
initial award (August 7, 1996), see Fenderson, supra, and 
because the rating criteria changed effective from November 
7, 1996, both new and old rating criteria must be considered 
in this case.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where regulation changes after a claim has been filed, but 
before the administrative or judicial adjudication has been 
concluded, the version most favorable to the veteran applies 
unless Congress or VA Secretary provided otherwise).  
Therefore, on remand, the RO should address both sets of 
rating criteria, with those more favorable to the veteran 
being used, except that the new criteria may not be applied 
any sooner than the effective date--November 7, 1996.  See 
38 U.S.C.A. § 5110(g) (West 1991).  

In view of the above this case is REMANDED for the following 
action:

1. The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

2. As part of the development undertaken 
to comply with the new law and in an 
effort to provide an adequate record 
upon which to evaluate the veteran's 
claims, the RO should schedule the 
veteran for a Social and Industrial 
Survey.

3. Upon completion of the above, the RO 
should next arrange to have the 
veteran examined for purposes of 
assessing the severity of his service-
connected PTSD.  The examining 
physician must review the claims 
folder and attention is directed to 
the VA hospitalization reports dated 
in April, July and August 1998, as 
well as the various opinions regarding 
employability set out in the clinical 
records.  All diagnostic tests and 
studies deemed necessary by the 
examiner should be conducted, and all 
findings should be reported in a 
manner that pertinent rating criteria, 
both old and new, may be applied.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (2000).  The examiner should 
review the results of any testing 
prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of 
service-connected disability such that 
the pertinent rating criteria may be 
applied, with an opinion included as 
to the effect of PTSD on the veteran's 
social and occupational adaptability.  
The examiner should provide complete 
rationale for all conclusions reached.  

4. The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the 
report should be returned for 
necessary corrective action, as 
appropriate.

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the issues here 
in question.  In so doing, the RO 
should consider the assignment of 
"staged ratings," in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).  
Consideration should be given to both 
old and new rating criteria, as 
applicable.  Karnas, supra.  

If any benefit sought remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  The 
supplemental statement of the case should refer to both old 
and new rating criteria.  Thereafter, and in accordance with 
the current appellate procedures, the claims folder should be 
returned to the Board for completion of appellate review, if 
necessary.  The veteran need take no action until otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


